Exhibit 32 ENSERVCO CORPORATION Certification pursuant to 18 U.S.C. §1350 of the Chief Executive Officer and Chief Financial Officer In connection with the Quarterly Report on Form 10-Q (the “Report”) of Enservco Corporation (the “Company”) for the quarter ended March 31, 2011, each of the undersigned Michael Herman, the Chief Executive Officer and principal executive officer of the Company, and Rick D. Kasch, the Chief Financial Officer and the principal financial officer of the Company, hereby certifies pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 6, 2011 /s/ Michael Herman Michael Herman, Chief Executive Officer May 6, 2011 /s/ Rick D. Kasch Rick D. Kasch, Chief Financial Officer
